Citation Nr: 0740151	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft.

3.  Entitlement to service connection for a heart murmur.

4.  Entitlement to service connection for a right popliteal 
artery thromboembolectomy, claimed as a right leg blood clot.

5.  Entitlement to service connection for type II diabetes 
mellitus as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1963 to May 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter 
was previously before the Board in September 2005, when it 
was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, the AMC issued a supplemental statement of the 
case associated with readjudication of the issues on appeal 
in light of consideration of the evidence of record at that 
time.  Subsequently, the case has been returned to the Board 
and the veteran has submitted various additional materials to 
the record via his representative.  Although much of the 
contents of the submitted materials appear to be duplicative 
of previous evidence of record, some of the material is new 
to the record.  The Board notes that some of the material 
submitted, including pertinent articles, appear to have been 
published more recently than the veteran's prior submission 
of such a package of evidence in support of his claim.

The veteran's contentions in this appeal have essentially 
related all of the claimed disabilities to alleged exposure 
to toxic substances during his service in Guam, either 
directly or indirectly.  Thus, the Board views the newly 
submitted evidence concerning the presence of toxic materials 
in Guam as evidence relating to all the issues on appeal.

In a September 2007 brief, the veteran's representative 
expressly referred to this latest package of evidence from 
the veteran and expressly indicated that "the veteran did 
not waive RO jurisdiction.  It appears from his 
correspondence, that he wanted the AMC to consider this 
evidence.  Therefore we will decline to waive jurisdiction."  
Thus, the Board must remand this case for RO-level 
consideration of the evidence.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take any additional 
action it may deem appropriate to attempt 
to obtain information regarding any 
medical or other studies addressing the 
question of herbicide exposure at Anderson 
Air Force Base in Guam and to verify the 
veteran's allegations.

2.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record, to include all additional 
evidence received since the June 2007 
supplemental statement of the case, and 
readjudicate the issues on appeal.  If any 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



